
	
		I
		112th CONGRESS
		1st Session
		H. R. 3119
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Ms. Zoe Lofgren of
			 California (for herself and Mr.
			 Gutierrez) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to remove
		  the per-country limitation on employment-based immigrant visas, to adjust the
		  per-country limitation on family-sponsored immigrant visas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting American Families and
			 Businesses Act of 2011.
		2.Equal treatment among
			 foreign states
			(a)Numerical
			 limitation to any single foreign stateSection 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
				(1)in the paragraph
			 heading, by striking and
			 employment-based;
				(2)by striking
			 (3), (4), and (5), and inserting (3) and
			 (4),;
				(3)by striking
			 subsections (a) and (b) of section 203 and inserting
			 section 203(a);
				(4)by striking
			 7 and inserting 15; and
				(5)by striking
			 such subsections and inserting such
			 section.
				(b)Conforming
			 amendmentsSection 202 of the Immigration and Nationality Act (8
			 U.S.C. 1152) is amended—
				(1)in subsection
			 (a)(3), by striking both subsections (a) and (b) of section 203
			 and inserting section 203(a);
				(2)by striking subsection (a)(5); and
				(3)by amending
			 subsection (e) to read as follows:
					
						(e)Special rules
				for countries at ceilingIf
				it is determined that the total number of immigrant visas made available under
				section 203(a) to natives of any single foreign state or dependent area will
				exceed the numerical limitation specified in subsection (a)(2) in any fiscal
				year, in determining the allotment of immigrant visa numbers to natives under
				section 203(a), visa numbers with respect to natives of that state or area
				shall be allocated (to the extent practicable and otherwise consistent with
				this section and section 203) in a manner so that, except as provided in
				subsection (a)(4), the proportion of the visa numbers made available under each
				of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the
				total number of visas made available under the respective paragraph to the
				total number of visas made available under section
				203(a).
						.
				(c)Country-Specific
			 offsetSection 2 of the
			 Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
				(1)in subsection (a),
			 by striking subsection (e)) and inserting subsection
			 (d)); and
				(2)by striking
			 subsection (d) and redesignating subsection (e) as subsection (d).
				(d)Effective
			 dateThe amendments made by this section shall apply to fiscal
			 years beginning with fiscal year 2013.
			(e)Transition rules
			 for employment-Based immigrants
				(1)In
			 generalSubject to the succeeding paragraphs of this subsection
			 and notwithstanding title II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.), the following rules shall apply:
					(A)For fiscal year 2013, 15 percent of the
			 total number of immigrant visas made available under section 203(b) of such Act
			 (8 U.S.C. 1153(b)) shall be allotted to immigrants who are natives of a foreign
			 state or dependent area that was not one of the two states with the largest
			 numbers of natives obtaining lawful permanent resident status during fiscal
			 year 2011 under such section 203(b).
					(B)For fiscal year 2014, 10 percent of the
			 total number of immigrant visas made available under such section 203(b) shall
			 be allotted to immigrants who are natives of a foreign state or dependent area
			 that was not one of the two states with the largest numbers of natives
			 obtaining lawful permanent resident status during fiscal year 2012 under such
			 section 203(b).
					(C)For fiscal year 2015, 10 percent of the
			 total number of immigrant visas made available under such section 203(b) shall
			 be allotted to immigrants who are natives of a foreign state or dependent area
			 that was not one of the two states with the largest numbers of natives
			 obtaining lawful permanent resident status during fiscal year 2013 under such
			 section 203(b).
					(2)Per-country
			 levels
					(A)Reserved
			 visasWith respect to the visas reserved under each of
			 subparagraphs (A) through (C) of paragraph (1), the number of such visas made
			 available to natives of any single foreign state or dependent area in the
			 appropriate fiscal year may not exceed 25 percent (in the case of a single
			 foreign state) or 2 percent (in the case of a dependent area) of the total
			 number of such visas.
					(B)Unreserved
			 visas
						(i)In
			 generalWith respect to the immigrant visas made available under
			 such section 203(b) and not reserved under paragraph (1), for each of fiscal
			 years 2013, 2014, and 2015, not more than the number of such visas calculated
			 under clause (ii) shall be allotted to immigrants who are natives of any single
			 foreign state.
						(ii)Calculation of
			 numberThe numbers of visas
			 calculated under this clause for a fiscal year is the number that is equal to
			 70 percent of the total number of immigrant visas made available under such
			 section 203(b) for such fiscal year.
						(3)Rules for
			 chargeabilitySection 202(b)
			 of such Act (8 U.S.C. 1152(b)) shall apply in determining the foreign state to
			 which an alien is chargeable for purposes of this subsection.
				3.Special provisions in
			 cases of lengthy adjudications
			(a)Employment-Based
			 immigrants
				(1)In
			 generalSection 214 of the Immigration and Nationality Act (8
			 U.S.C. 1154) is amended by adding at the end the following:
					
						(s)Special
				provisions in cases of lengthy adjudications
							(1)Exemption from
				limitationsNotwithstanding
				subsections (c)(2)(D), (g)(4) and (m), the authorized stay of an alien
				described in paragraph (2) may be extended pursuant to paragraph (3) if 365
				days or more have elapsed since the filing of any of the following:
								(A)An application for
				labor certification under section 212(a)(5)(A), in a case in which
				certification is required or used by an alien to obtain status under section
				203(b).
								(B)A petition
				described in section 204(b) to accord the alien a status under section
				203(b).
								(2)Aliens
				describedAn alien is described in this paragraph if the alien
				was previously issued a visa or otherwise provided nonimmigrant status
				under—
								(A)section 101(a)(15)(F);
								(B)section
				101(a)(15)(H)(i)(b); or
								(C)section
				101(a)(15)(L).
								(3)Extension of
				statusThe Secretary of Homeland Security shall extend the stay
				of an alien who qualifies for an extension under paragraph (1) in one-year
				increments until such time as a final decision is made—
								(A)to deny the
				application described in paragraph (1)(A), or, in a case in which such
				application is granted, to deny a petition described in paragraph (1)(B) filed
				on behalf of the alien pursuant to such grant;
								(B)to deny the
				petition described in paragraph (1)(B); or
								(C)to grant or deny
				the alien’s application for an immigrant visa or adjustment of status to that
				of an alien lawfully admitted for permanent
				residence.
								.
				(2)Providing dual
			 intent for studentsSection
			 101(a)(15)(F)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(F)(i)) is amended by striking having a residence in a
			 foreign country which he has no intention of abandoning,.
				(3)Conforming
			 amendments
					(A)Section 106 of the American Competitiveness
			 in the 21st Century Act is amended by striking subsections (a) and (b).
					(B)Section 214(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by striking
			 (L) or (V) and inserting (F), (L) or (V).
					(C)Section 214(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(h)) is amended by striking
			 (H)(i)(b) and inserting (F), (H)(i)(b) .
					(b)Family-Based
			 immigrantsSection 101(a)(15) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)) is amended by adding at the end the
			 following:
				
					(W)an alien who is the beneficiary (including
				a child of the principle alien, if eligible to receive a visa under section
				203(d)) of an approved petition to accord a status under section 203(a)(2)(A)
				if 180 days or more have elapsed since the filing of such petition and—
						(i)an
				immigrant visa is not immediately available to the alien because of a waiting
				list of applicants for visas under section 203(a)(2)(A); or
						(ii)the alien’s
				application for an immigrant visa, or the alien’s application for adjustment of
				status under section 245, pursuant to the approval of such petition, remains
				pending.
						.
			4.Recapturing
			 immigrant visas lost to bureaucratic delay
			(a)Employment-Based
			 immigrantsSection 201(d) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(d)) is amended to read as follows:
				
					(d)Worldwide Level
				of Employment-Based Immigrants
						(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
							(A)140,000;
							(B)the number
				computed under paragraph (2); and
							(C)the number
				computed under paragraph (3).
							(2)Previous fiscal
				yearThe number computed under this paragraph for a fiscal year
				is the difference, if any, between the maximum number of visas which may be
				issued under section 203(a) (relating to family-sponsored immigrants) during
				the previous fiscal year and the number of visas issued under that section
				during that year.
						(3)Unused
				visasThe number computed under this paragraph is the difference,
				if any, between—
							(A)the difference, if
				any, between—
								(i)the sum of the
				worldwide levels established under paragraph (1) for fiscal years 1992 through
				2011; and
								(ii)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				such fiscal years; and
								(B)the number of
				visas actually issued after fiscal year 2011 pursuant to an immigrant visa
				number issued under section 203(b), subject to this subsection, during fiscal
				years 1992 through
				2011.
							.
			(b)Family-Sponsored
			 immigrantsSection 201(c) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(c)) is amended to read as follows:
				
					(c)Worldwide Level
				of Family-Sponsored Immigrants
						(1)In
				general
							(A)Subject to
				subparagraph (B), the worldwide level of family-sponsored immigrants under this
				subsection for a fiscal year is equal to—
								(i)480,000 minus the
				number computed under paragraph (2); plus
								(ii)the sum of the
				number computed under paragraph (3) and the number computed under paragraph
				(4).
								(B)In no case shall
				the number computed under subparagraph (A)(i) be less than 226,000.
							(2)Immediate
				relativesThe number computed under this paragraph for a fiscal
				year is the number of aliens described in subparagraph (A) or (B) of subsection
				(b)(2) who were issued immigrant visas, or who otherwise acquired the status of
				an alien lawfully admitted to the United States for permanent residence, in the
				previous fiscal year.
						(3)Previous fiscal
				yearThe number computed under this paragraph for a fiscal year
				is the difference, if any, between the maximum number of visas which may be
				issued under section 203(b) (relating to employment-based immigrants) during
				the previous fiscal year and the number of visas issued under that section
				during that year.
						(4)Unused
				visasThe number computed under this paragraph is the difference,
				if any, between—
							(A)the difference, if
				any, between—
								(i)the sum of the
				worldwide levels established under paragraph (1) for fiscal years 1992 through
				2011; and
								(ii)the number of
				visas actually issued under section 203(a), subject to this subsection, during
				such fiscal years; and
								(B)the number of
				visas actually issued after fiscal year 2011 pursuant to an immigrant visa
				number issued under section 203(a), subject to this subsection, during fiscal
				years 1992 through
				2011.
							.
			
